         Case 1:19-cv-05939-JPC-SLC Document 54 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRELLIAN PTY, LTD.,

                              Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 19 Civ. 5939 (JPC) (SLC)

                                                                   TELEPHONE CONFERENCE
adMARKETPLACE, INC.,
                                                                     SCHEDULING ORDER
                              Defendant.




SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference concerning the parties’ Joint Letter-Motion for an extension of

the Case Management Plan deadlines (ECF No. 52) is scheduled for Friday, October 23, 2020, at

10:00 am on the Court’s conference line. The parties are directed to call: (866) 390-1828; access

code: 380-9799, at the scheduled time.


Dated:          New York, New York
                October 15, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
